                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     OMNI FINANCIAL, LLC,                              Case No. 19-cv-00031-BLF
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S EX
                                   8             v.                                        PARTE APPLICATION FOR ENTRY
                                                                                           OF JUDGMENT AGAINST
                                   9     GLOBAL PETROLEUM, LLC, et al.,                    DEFENDANTS GLOBAL
                                                                                           PETROLEUM, LLC AND SUZETTE
                                  10                    Defendants.                        JEREZ PURSUANT TO STIPULATION
                                                                                           AND ORDER
                                  11
                                                                                           [Re: ECF 27]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 2, 2019, Plaintiff Omni Financial, LLC (“Omni”) filed this action against

                                  15   Defendants Global Petroleum, LLC (“Global”), Suzette Jerez (“Jerez), Edward Forte (“Forte”),

                                  16   and Precise Construction & Dismantlement Systems, Inc. (“Precise”). Compl., ECF 1.

                                  17          Omni thereafter entered into a Stipulation for Entry of Judgment upon Default

                                  18   (“Stipulation”) with Defendants Global and Jerez only, providing for settlement of the action

                                  19   under the conditions that Defendants Global and Jerez would: (a) provide Omni with proof of

                                  20   funds on or before February 8, 2019; (b) provide Omni with certain documents on or before

                                  21   February 8, 2019; (c) make a first payment to Omni in the amount of $1,500,000 on or before

                                  22   February 18, 2019; (d) make a second payment to Omni in the amount of $500,000 on or before

                                  23   April 18, 2019; and (e) make a third payment to Omni in the amount of $500,000 on or before

                                  24   June 18, 2019. See Stipulation p. 5 ¶ 4, ECF 20. The parties stipulated that in the event

                                  25   Defendants Global and Jerez defaulted on any of the above obligations, Omni would be entitled to

                                  26   enter judgment against Defendants Global and Jerez on an ex parte basis in the amount of the

                                  27   outstanding payments due plus reasonable attorneys’ fees and costs incurred in prosecuting the

                                  28   action or enforcing the Stipulation. Stipulation p. 6 ¶ 6, ECF 20. The Court approved the
                                   1   Stipulation in an order issued February 5, 2019. See Order Approving Stipulation, ECF 21.

                                   2          On February 15, 2019 and February 19, 2019, Omni submitted an ex parte application for

                                   3   entry of judgment and supporting documentation, asserting that Defendants Global and Jerez have

                                   4   defaulted on their obligations under the Stipulation. See Ex Parte Application, ECF 27; Suppl.

                                   5   Decl. of Matthew G. Backowski, ECF 28. Omni provides evidence that Defendants Global and

                                   6   Jerez neither provided required documents by February 8, 2019, nor made their first payment of

                                   7   $1,500,000 by February 18, 2019. See Backowski Decl. ¶¶ 6-8, ECF 27-3; Supplemental

                                   8   Backowski Decl. ¶¶ 4-6, ECF 28. Omni therefore seeks, under the terms of the Stipulation

                                   9   approved by the Court, a default judgment against Defendants Global and Jerez in the amount of

                                  10   $2,500,000 plus reasonable attorneys’ fees and costs.

                                  11          Omni seeks attorneys’ fees in the amount of $33,331.25 and costs in the amount of

                                  12   $1,052.49, for a total award of attorneys’ fees and costs in the amount of $34,383.74. Omni’s fees
Northern District of California
 United States District Court




                                  13   and costs are documented in the declaration Omni’s counsel, Matthew G. Backowski. See

                                  14   Backowski Decl., ECF 27-3. The Court finds the rates charged by Mr. Backowski ($300 per

                                  15   hour), his associate Stephanie Kokka ($150 per hour), and his paralegal Conni Youngman ($125

                                  16   per hour) to be reasonable. See Backowski Decl. ¶ 11. The Court also finds the 154.9 hours

                                  17   expended on this action, which are documented by task and billing rate, to be reasonable. See

                                  18   Backowski Decl. Exh. C. The Court notes that the parties’ Stipulation, as approved by the Court,

                                  19   provides for an award of reasonable attorneys’ fees and costs incurred in litigating the action as a

                                  20   whole, including enforcing the Stipulation and/or resulting Judgment. See Order Approving

                                  21   Stipulation p. 6 ¶ 9, ECF 21.

                                  22          Accordingly, the Court GRANTS Omni’s ex parte application for entry of judgment. The

                                  23   Court will issue a Judgment Pursuant to Stipulation and Order in the amount of $2,534,383.74

                                  24   concurrently with the present order.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 27, 2019

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         2
